                                                                                         https://ethicsandonehotmessalaska.blogspot.com…
Ethics and One Hot Mess Alaska: Ms. Bakalar is involved in
politically charged cases in her job as an Assistant Attorney
General

   Web Clip


                                 More                                                          mark@choatelawfirm.com   Dashboard      Sign Out




    Ethics and One Hot Mess Alas
    This blog makes the case that Blogger Libby Bakalar of "One Hot Mess Alaska" fame should not be workin
    Assistant Attorney General for the State of Alaska.



    Thursday, January 5, 2017                                                                                           Blog Archive

                                                                                                                        ►
                                                                                                                        ► 2019 (1)
    Ms. Bakalar is involved in politically charged cases in her job                                                     ►
                                                                                                                        ► 2018 (5)
    as an Assistant Attorney General                                                                                    ▼
                                                                                                                        ▼ 2017 (9)
                                                                                                                          ►
                                                                                                                          ► March (1)
    The previous post explained that Ms. Bakalar is very liberal and very vocal about her political
    opinions.                                                                                                             ►
                                                                                                                          ► February (2)
                                                                                                                          ▼
                                                                                                                          ▼ January (6)
    Isn't it a conflict of interest for someone with such strong political views to be working as the State of               Libby Bakalar is "On
    Alaska's attorney in politically charged court cases?
                                                                                                                             Ms. Bakalar has stro
                                                                                                                               and shar...
    Does anyone think that litigants with a conservative viewpoint will get a fair shake if Ms. Bakalar is a
                                                                                                                             Alaska Executive Bra
    lawyer involved in the case?
                                                                                                                             Ms. Bakalar is involv
                                                                                                                               charged cas...
    Here is the listing on the State of Alaska Department of Law's page about what the Labor and State
    Affairs section of the AG's office handles:                                                                              Ms. Bakalar mixes b
                                                                                                                               pleasure
                                                                                                                             Libby Bakalar should
                                                                                                                                an attorney...
    Labor and State Affairs
    Marjorie Vandor
    Chief Assistant Attorney General, Section Supervisor
    907-465-3600

    The Labor and State Affairs section provides legal assistance needed for governmental management, including
    employment law, labor relations, civil rights, procurement, government finance, separation of powers, boards
    and commissions, health care and retirement benefits programs, workers' compensation, OSHA, employment
    taxes, and Medicaid rate disputes. The section provides legal assistance on issues associated with the conduct
    of elections, campaign finance, disaster management, homeland security, the court system, and municipal law
    matters. The section also provides legal services and advice on the public school system and education issues.
    The section provides legal services to the Departments of Administration, Labor and Workforce
    Development, Community and Economic Development; Education and Early Development, Military and
    Veterans Affairs; and to the Offices of the Governor, Office of Management and Budget, Lt. Governor, Division of
    Elections, the Alaska Industrial Development and Export Authority, Alaska Energy Authority, Alaska Permanent
    Fund Corporation Alaska Public Offices Commission Local Boundary Commission Alaska State Commission
               Case
              EXH     3:19-cv-00025-JWS
                  9 - Opposition              Document
                                 to Motion Summary Judgment70-3   FiledMotion
                                                              & Cross-  07/30/21     PageJudgment
                                                                              for Summary 1 of 5
                                                   Page 1 of 5
Fund Corporation, Alaska Public Offices Commission, Local Boundary Commission, Alaska State Commission
on Human Rights, and the Alaska Court System.



Here are various news reports about cases Ms. Bakalar has worked on in her position as an A.A.G.:

http://www.renewableresourcesfoundation.org/newsroom/2014-06-11/state-supreme-court-hears-
case-to-remove-pebble-initiative-from-ballot-alaska-pu



https://www.adn.com/military/article/judge-orders-some-documents-released-guard-
scandal/2014/10/30/



http://www.alaskajournal.com/2016-09-23/nageak%E2%80%99s-lawsuit-against-state-election-
officials-proceed

http://mustreadalaska.com/day-in-court-for-rep-nageak-div-of-elections/

http://www.alaskacommons.com/2014/09/26/judge-rules-against-lawsuit-mallott-walker/



http://www.ktva.com/lawsuit-filed-in-opposition-of-walker-mallott-ticket-824/



http://alaska-native-news.com/lawsuit-filed-against-state-over-treadwell-emergency-order-13292



http://www.alaskapublic.org/2014/09/09/state-presents-election-translation-plan/

http://www.ktoo.org/2014/04/19/recall-lindsey-holmes-group-takes-petition-dismissal-court/



http://newsok.com/man-sues-for-proof-of-obamas-eligibility/article/feed/409750


A Juneau man has filed a lawsuit trying to compel the state of Alaska
to prove that President Obama is qualified to be on the ballot. The
state has filed a motion to dismiss, with Assistant Alaska Attorney
General Elizabeth Bakalar calling Epperly's statements incoherent,
"repugnant and absurd."
She also says there's no factual basis for his claims, other than "wholly
discredited conspiracy theories regarding President Obama's
ineligibility to hold office." Bakalar wrote Epperly has no standing to
bring a lawsuit, nor can he claim any personal harm to justify it.



And here is a recent blog post written by Ms. Bakalar about how she plans to avoid
interacting with anyone who voted for Donald Trump:


M o n d a y, N o v e m b e r 1 4 , 2 0 1 6




Welcome to the Pit of Despair (Don't Worry, We're "Only
Mostly Dead")
           Case
          EXH     3:19-cv-00025-JWS
              9 - Opposition              Document
                             to Motion Summary Judgment70-3   FiledMotion
                                                          & Cross-  07/30/21     PageJudgment
                                                                          for Summary 2 of 5
                                               Page 2 of 5
2. Set Boundaries and Forget About "Changing People's Minds": We all have a limited amount of
time and energy to devote to the things we care about in this world. To that end, I have decided
to stop trying to engage people who directly or indirectly pulled the lever for Donald Trump. My
energy is wasted on these people, because I have nothing to say to them (but I take heart in the
fact that I'm in the company of more than half the country in rejecting Trump). The fact remains
that while each individual Trump voter is not a white supremacist or a misogynist, when given a
once-in-a-lifetime opportunity to answer the question: "are either of those things a deal-breaker
for you?" their answer was no. I therefore have nothing in common with these people and nothing
to talk about with them. It's a personal boundary. It's not a question of "listening to other people's
opinions." I read somewhere that "respecting someone else's opinion" is okay for things like "I don't
like hot sauce," not things like "I don't like black people." So there you have it. Goodbye to all
that, and I am turning to devoting my limited time and energy to #3.

3. Direct Limited Time and Concrete Energy to Productive Things: An interesting byproduct of
my malaise is that I feel like I don't exactly want to live in the world that is coming (or perhaps
that I have merely just awakened to). I would never harm myself in any way, but I suddenly feel a
big and liberating loss of fear about what happens to me in service of mitigating the consequences
of whatever is destined to happen next. So I am going to get more active in my community, and
engage more with my elected officials. I am going to join a few more boards, keep writing (both
for myself and to help others feel less alone), and keep raising my kids to be conscientious
objectors to the inevitable toxicity to follow.

Here is another post where Ms. Bakalar says that she has friends and colleagues who support
Trump but that this is unforgivable to her. And she says this is not about politics. She is uniquely
betrayed by people she knows personally and professionally who support Trump.


F r i d a y, J u l y 1 5 , 2 0 1 6




Is This Fair?
It's fair to say that Donald Trump is quite unlike any other candidate for U.S. President in modern
times, which led me to a thought experiment on how I should feel--personally--about people I know
who support him.

And I want to be clear on something: this isn't about "politics." It's about human rights and the choices
we each make based on our individual and collective consciences, when given the rare opportunity to
do so. So for purposes of this thought experiment, I will focus on the one aspect of Trump's persona
that most terrifies and saddens me personally.

For the first time perhaps ever, we have a candidate for President in this country who openly courts
white supremacists and neo-Nazis. I don't think Trump actually believes a lot of what he says, but that
doesn't matter. The fact is he is willing to say, do, or re-tweet almost anything to keep people angry
and afraid, and he continues to wink and nod at skinheads, much to their delight. Again, whether he
actually believes what he's saying and re-tweeting is immaterial, because the impact is the same.

He has directly and routinely maligned women and almost every non-white and ethnic group
imaginable, including me, a Jewish woman. I don't know how else to say this, but I feel uniquely
betrayed by people who know me personally and/or professionally and who support this man for
President.

I have friends and colleagues along the entire political spectrum, people I have worked with and who
know me as a friend. We have good relationships. I know they like and respect me. So the fact that
some of them openly and publicly endorse someone who (among other things) has said women should
be treated "like shit" and aligns himself with "race realists" whose ancestors massacred my family in
recent memory--and would happily do it again if given the chance--makes me sick to my stomach and
incredibly sad. (The fact that some of these people are Jews and/or women themselves is a whole
other kettle of fish).

           Case
          EXH     3:19-cv-00025-JWS
              9 - Opposition              Document
                             to Motion Summary Judgment70-3   FiledMotion
                                                          & Cross-  07/30/21     PageJudgment
                                                                          for Summary 3 of 5
                                               Page 3 of 5
Do I think Trump is really the "next Hitler?" Not really, but that's irrelevant. My point is, it feels like a
profound and personal betrayal to discover that people I know, like, and respect--and whom I know for
a fact also like and respect me--want a man at the helm of this country who literally advocates
treating me "like shit" and courts entire voting blocs who want me and my family dead.

It feels awful to know that when it comes right down to it, people I consider friends would choose that
fate--real or imagined--for me. That, whether they mean to or not, they are effectively telling me and
everyone else "like me" to drop dead.

It feels unforgivable. Is it? What do I do with this knowledge? Is it fair to feel this way about these
folks? They've held my children, shared meals with me, worked with me and relied on my intellect. I
honestly don't have the answers to these questions. But I hope they read this, and take a moment to
truly reflect on themselves.

HOW IS Ms. Bakalar's stance (that she won't talk to Trump voters and does not care about their opinions
- seemingly on any topic - because she has written them off and this is her "personal boundary.")
COMPATIBLE WITH WORKING AS AN ATTORNEY FOR THE STATE OF ALASKA?

How can Ms. Bakalar fairly represent the State of Alaska and Alaskans when she feels betrayed by and
won't talk to 163,387 Alaskans??



FYI - Donald Trump and Mike Pence won 51.3 percent of the vote here in Alaska. They garnered
163,387 votes out of a total of 318,608 votes cast. Hillary Clinton and Tim Kaine (who Libby urged
people to vote for in her blog) had 116,454 votes.


 Posted by Nancy in AK at 6:13 PM




No comments:

Post a Comment


            Comment as:                                                                    Sign out



                                                                                           Notify me




Newer Post                                        Home                                       Older Post

Subscribe to: Post Comments (Atom)




                                                             Simple theme. Powered by Blogger.




           Case
          EXH     3:19-cv-00025-JWS
              9 - Opposition              Document
                             to Motion Summary Judgment70-3   FiledMotion
                                                          & Cross-  07/30/21     PageJudgment
                                                                          for Summary 4 of 5
                                               Page 4 of 5
 Case
EXH     3:19-cv-00025-JWS
    9 - Opposition              Document
                   to Motion Summary Judgment70-3   FiledMotion
                                                & Cross-  07/30/21     PageJudgment
                                                                for Summary 5 of 5
                                     Page 5 of 5
